Citation Nr: 1029409	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-29 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the right tibia with right knee impairment.

2.  Entitlement to a rating in excess of 10 percent for a right 
ankle disability manifested by limitation of motion. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from June 1948 to June 
1952.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2008 rating decision in which the RO continued a 30 
percent rating for a right knee disability, continued a 10 
percent rating for a right ankle disability, and denied a 
temporary total disability rating pursuant to 38 C.F.R. § 4.30 
(2009).  The Veteran filed a notice of disagreement (NOD) in 
December 2008.

In August 2008, the RO issued a rating decision granting a 
temporary total disability rating pursuant to 38 C.F.R. § 4.30, 
for a period convalescence following right knee surgery in 
February 2008.  Because the August 2008 decision represents a 
full grant of the benefits sought with respect to this issue, 
this matter is no longer before the Board for consideration.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Later that month in August 2008, the RO issued a statement of the 
case (SOC) regarding the remaining claims for increased ratings.  
The Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later that month.  

In June 2010, the Veteran testified during a Board video 
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.
During the hearing, the undersigned Veteran's Law Judge granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

In this case, the most recent VA examination for the disabilities 
at issue was in June 2008.  During the June 2010 Board hearing, 
the Veteran said that his right knee and ankle disabilities have 
worsened since then, the knee more so than the ankle.  He said 
that he has trouble walking more than a 1/2 block and that his 
right knee does not support him and collapses especially when he 
goes up steps.  He also said that his right ankle hurts all the 
time.  The Veteran indicated that he was willing to report for 
another VA examination, if necessary, and requested that the 
examination be scheduled at the VA Medical Center (VAMC) in 
Altoona, Pennsylvania, which is closest to his home.

The Board finds that, in view of allegations of worsening 
disability since the June 2008 VA examination, more 
contemporaneous medical findings are needed to evaluate each of 
the disabilities on appeal.  See 38 C.F.R. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide a veteran with a 
thorough and contemporaneous medical examination); and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous").  

The Board also points out that the June 2008 VA examination did 
not fully address all the criteria needed to evaluate the 
Veteran's service-connected right knee and ankle disabilities.  

The Veteran's right knee disability has been evaluated under 
Diagnostic Code (DC) 5262, for impairment of the tibia and 
fibula.  See 38 C.F.R. § 4.71a (2009).  The Veteran's right knee 
disability has been manifested by limitation of flexion and 
extension (as reflected on the June 2008 VA examination) and 
subjective complaints of instability.  The Board also notes that 
a June 2008 X-ray showed degenerative changes in the right knee.  
Degenerative arthritis, subluxation or lateral instability, 
limitation of flexion and extension, are evaluated under DCs 
5003, 5257, 5261, and 5262, respectively.  Id. 

The VA General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under 
DCs 5003 and 5257, cautioning that any such separate rating must 
be based on additional disabling symptomatology.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998).  The VA General Counsel has further held that 
separate ratings under 38 C.F.R. 
§ 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg) may be assigned for 
disability of the same joint.  
See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

The Veteran's right ankle disability has been evaluated under DC 
5271, for limitation of motion.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
for functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the report of the June 2008 VA examination does not 
address whether the Veteran has recurrent subluxation or 
instability of the right knee.  Moreover, the report of that 
examination does not discuss whether the Veteran has any 
additional functional loss of the right knee and right ankle 
based on the DeLuca factors outlined above. 

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility (preferably, at the Altoona VAMC).  The Veteran 
is hereby advised that failure to report for a scheduled 
examination in connection with either the right knee disability 
or the right ankle disability, without good cause, shall result 
in denial of the claim for increase. 38 C.F.R. § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id.  If the Veteran fails to report for 
a scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records. The claims file 
includes VA outpatient treatment records from the Altoona VAMC 
dated through December 2008.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO must obtain 
any records of treatment for the Veteran's right knee and right 
ankle from the Altoona VAMC since December 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on appeal.  
The RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  
The RO's adjudication of the claims should include consideration 
of whether "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), consistent 
with Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate. 

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Altoona 
VAMC all records of evaluation and/or 
treatment for the Veteran's right knee and 
ankle, since December 2008.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims for increased ratings for right 
knee and ankle disabilities.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO should 
arrange for the Veteran to undergo a VA 
orthopedic examination of his right knee and 
right ankle, by an appropriate physician, at a 
VA medical facility (preferably, at the 
Altoona VAMC, which is closest to the 
Veteran's home).

The entire claims file, to include a copy 
of this REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies (to include X-
rays) should be accomplished (with all results 
made available to the requesting physician 
prior to the completion of his or her report), 
and all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.

The examiner should conduct range of motion 
testing of the right knee and right ankle 
(expressed in degrees), noting the exact 
measurements for flexion and extension of the 
knee and dorsiflexion and plantar flexion of 
the ankle, and specifically identifying any 
excursion of motion accompanied by pain.  If 
pain on motion is observed, the examiner 
should comment on the extent of pain, and 
indicate at which point pain begins.  Tests of 
joint motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and excess 
fatigability on use should be described.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely additional functional loss 
due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional loss 
in terms of additional degrees of limited 
motion.

Based on x-ray results, the examiner should 
expressly indicate whether the Veteran has 
arthritis in his right knee.

The examiner should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the right knee.  If 
instability is present, the examiner should, 
based on the examination results and the 
Veteran's documented medical history and 
assertions, assess whether such instability is 
slight, moderate or severe.  

The examiner should set forth all examination 
findings, together with the complete rationale 
for the comments expressed, in a printed 
(typewritten) report. 

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for increased ratings 
for right knee and right ankle disabilities.  
If the Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating each claim for increase, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate each claim in light of 
all pertinent evidence and legal authority.  
The RO's adjudication of the claims should 
include consideration of whether staged 
rating, pursuant to Hart (cited to above), is 
appropriate.  

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  The RO is reminded that this 
appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

